Attachment to Advisory Action

Applicant's amendment filed on 01/05/2021 has been fully considered; the amendment has been entered, however, the arguments are not persuasive for following reasons:
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claims 1-14 and 20 have been withdrawn due to Applicant’s amendment.
Applicant argues that in view of specification as a whole that the skin layer is directly contacting the paper layer. However, it is noted that there is nothing the present claim that recites that the skin layer is directly contacting the paper layer. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that even if a person of ordinary skill in the art considered Goodwin, the person of ordinary skill in the art would understand that decreasing the amount of EVA could lead to decreased performance when sealing to a paper. However, it is noted that the examiner is not replacing the EVA film of Goodwin with Ohlsson as explained in the Final office action mailed 11/05/2020.
Applicant argues that a person of ordinary skill in the art considering the combination of Goodwin and Ohlsson would not arrive at a “skin layer” comprising “about 30% to about 50% by weight polybutene-1” as required by independent clam 15. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787